DETAILED ACTION
Responsive to the Applicant reply filed on 09/22/2022, Applicant’s amendments to claims have been entered and respective arguments carefully considered and responded in the following.  Claims 1-25 are pending with claims 1, 8, 15, and 22 being in independent form.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The claim amendments and remarks filed by the Applicant on 09/22/2022, have been carefully considered and are responded in the following. 

In response to the Applicant arguments, page(s) 9-12, regarding Claims 1-25 being rejected under 35 U.S.C. 101, the applicant’s arguments are not persuasive for the following reasons.  
First, the claimed invention as described in claim 1 is basically an abstract idea or one of the mental processes for computing modeling.  Claim 1, for example, broadly defines a method homomorphic inferencing with respect to a decision tree which can be mentally formed in mind.  A neural network model is used or trained conceptually to learn one or more decision boundaries of the decision tree without any details that connect to any practical application.  In addition, the neural network model in claim 1 is trained without requiring access to a data set.  And furthermore, claim 1 is silent about using any network data or computer elements for training the neural network model for conditioning the neural network model for the homomorphic inferencing.  Therefore, claim 1 when being interpreted as a whole is entirely conceptual in the field of computer art, and "can be performed in the human mind, or by a human using a pen and paper."
Secondly, turning to the Applicant’s arguments on page 9 of the Remarks, regarding an advanced cryptographic technique (such as FHE) being impossibly performed in the human mind as a mental process, the Examiner respectfully disagrees.  It should be noted that the features upon which applicant relies (i.e., FHE as well as one or more cryptographic protocols such as unpadded RSA, El-Gamal, Benaloh, and Paillier) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Without any specifics, the claimed method for privacy-preserving homomorphic inferencing apparently only relies on conceptual modeling of a neural network and a decision tree for patent eligibility.  Furthermore, if a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. Even the Applicant argues that the subject matter requires the use of computer, the use of a computer or network to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of the limitation; see MPEP 2106.04(a)(1) III C.
Thirdly, Applicant argues that “each independent claim as a whole integrates the alleged judicial exception into a practical application” (Emphasis added); see page 10 of the Remarks.  Furthermore, Applicant argues: “In this regard, the Examiner is reminded that the Specification itself describes the technology of fully homomorphic encryption (FHE) (an "advanced cryptographic technique ... which provides a way to enable secure computation on client data without the need to decrypt it at the model, while concurrently preserving the secrecy of the model itself'), as well as a "technical problem" that is addressed by the claimed solution when FHE is sought to be applied to particular types of decision support models that are known in the art as "decision trees."  The Examiner respectfully disagrees.  As discussed earlier, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  And furthermore, the claimed privacy-preserving homomorphic inferencing is entirely conceptual without any specifics connected to a practical application in the claim which only qualifies as an idea.
Lastly, on page 11 of the Remarks, Applicant argues that each independent claim as a whole recites the "practical application" in at least one or more ways, namely: First, to "improve the functioning of [an] other technology" (MPEP §2106.0S(a)) - namely, privacy-preserving homomorphic inferencing otherwise carried out on decision trees; and Second, by "adding unconventional steps that confine the claim to a particular useful application" (MPEP §2106.0S(d)), the unconventional steps in this case being the "training a neural network model to learn one or more decision boundaries of the decision tree" and then using the trained model - instead of the decision tree itself – for homomorphic inferencing. (In claim 22 this is the notion of the "proxy").  The Examiner respectfully disagrees.  When considering the broadest reasonable interpretation of the claim in light of the specification, training a neural network model to learn one or more decision boundaries of the decision tree without using any data is an abstract idea because any training of computer model must require some data.  It should be noted that the specification describes “this training phase” in which “a random data set - but with distribution characteristics matching those of the original training data (for the tree) - is applied to the DT, and their expected outputs (from applying the tree) are obtained.”  The limitation for “performing homomorphic inferencing on the low depth neural network model in lieu of the decision tree” also lacks details on how the inferencing is performed using computer elements and thus fails to differentiate the claimed invention from a mental process that at most are performed with an aid of computer or on a computer.  
In response to the Applicant arguments over the claim objections on page 12 of the Remarks, the Amendment partially resolved the issues. See the Office Action in the following for the remaining issue(s).

In response to the Applicant arguments, page(s) 13, regarding claim rejections under 35 U.S.C. 112(b) because of each reciting a limitation that lacks sufficient antecedent basis, the amendments have resolved the issues. Therefore, the rejections are withdrawn.

Applicant’s arguments, page(s) 14-17 of the Remarks, with regards to claim rejections under 35 U.S.C. § 103 have been considered carefully. 
First, Applicant argues “neither Srini nor Carr discloses or suggests that the schemes described there involve "homomorphic inferencing" as the claims require.“ See page 14 of the Remarks.  In a foot note at page 14, the Applicant means that homomorphic inferencing schemes require homomorphic encryption, in particular, a form of encryption that permits users to perform computations on encrypted data without first decrypting data.
In response, the Examiner respectfully disagrees because, homomorphic inferencing, when given broadest reasonable interpretation, may not require performing “computations on encrypted data without first decrypting that data” as noted in the footnote at page 14 of the Remarks.  The word “homomorphic” here means a mapping of a mathematical set (such as a group, ring, or vector space) into or onto another set or itself in such a way that the result obtained by applying the operations to elements of the first set is mapped onto the result obtained by applying the corresponding operations to their respective images in the second set; See “Homomorphism.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/homomorphism. Accessed 17 Nov. 2022.  In addition, "homomorphic inferencing" is not a well-known term in the field of art that employs "homomorphic encryption" for performing inferencing on a neural network model.  Therefore, Applicant is advised to specify in claim such a requirement for computations for interference on encrypted data without first decrypting the data and to point out how the encrypted data stored on and/or obtained from the neural network.  Given the broadest reasonable interpretation of the claim, Carr evidently discloses a system of performing inference on the low depth neural network model in lieu of the decision tree which may be smaller in size than that of the initial tree (see par. 0018 and 0051).  Carr trains neural network and uses a decision tree for inference, which obviously discloses the argued limitation.  Therefore, Applicant’s arguments are not persuasive.

Secondly, the Applicant argues, page 15, that “neither Srini nor Carr discloses or suggests the basic notion of the independent claims, namely, ‘training a neural network model to learn one or more decision boundaries of the decision tree" and then the use of the trained neural network’ in lieu of the decision tree”
In response, the Examiner respectfully disagrees.  Srini performing training operations for layers of a neural network; Srini implement these machine learning models by (1) training the model by iteratively applying training input to the model, (2) propagating the training input through the model by performing a number of operations based on model parameters; see par. 0029-0030.  Srini also discloses a use of a decision tree model 240; par. 0046, and use the input to generate inferences or for further training of the machine learning model; par. 0039.  Carr further provides details on inference based on a decision tree is very fast, particularly for axis-aligned trees, as there may not even be a need to use all input features to make a prediction; par. 0005, and produces a new type of tree with a smaller size, i.e., a pruned version of the original tree; see par. 0016-0018. Therefore, Applicant’s arguments are not persuasive.

Thirdly, the Applicant argues, pages 15-16, that “Srini does not provide for training of the neural network ‘without requiring access to a data set originally used to train the decision tree’ as positively recited.  In response, the Examiner respectfully disagrees, because at least Srini discloses arbitrary input data, which is not the original data set for training, is used.  Srini’s machine learning models are computer-based models iteratively built using training data that can be used to make predictions; By using the training data iteratively, original data is not used for all cycles of machine training; see par. 0030-0032. It should be noted that in Srini, after training the machine learning model using public and private compute resource domains, the data for the model can be stored or transmitted separately. For example, the private domain data can be stored by storing the scrambled data in a computer-readable storage device or memory. In some examples, the private domain data can be further secured by storing in an encrypted container, embedding within an object code file, storing in a proprietary format, secured using self-modifying code, or using filesystem or database permissions to restrict access to the data; par. 0032. Therefore, the Applicant’s arguments are not persuasive.

For other rejections as made obvious over Srini-Carr, further in view of Eslami, U.S. Patent No. 10,127,497, Applicant relies on the aforementioned arguments.  Therefore, the Applicant’s arguments are not persuasive.

Claim Objections
Claim 25 is objected to because of the following informalities: 
Claim 25 recites the limitation “three hidden layers” with a symbol in front of the limitation.  The symbol of “less than or equal to” in the limitation appears to be unnecessary and deficient for formality reasons, as discussed in the previous office action.  If the Applicant means the neural network has three or less than three hidden layers, the limitation should be expressly described in words.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The rationale for this determination is explained below:  
First – following Step 1 of the guidance, claims 1-25 are directed to a method comprising a series of functional steps, or an apparatus comprising a processor coupled with memory, or a non-transitory computer readable medium.  Therefore, the claimed invention falls into one of the four statutory categories.
Secondly – following Step 2 of the guidance, claims 1-25 are analyzed for its underlying inventive concept with a new two-prong inquiry (1) does the claim recite an abstract idea, law of nature, or natural phenomenon, and/or judicial exceptions? And (2) does the claim recite additional elements that integrate the judicial exception into a practical application?
It is determined that claimed invention is directed to an abstract idea or at least one of the judicial exceptions, because the concept of the invention is basically a computer model that performs an encrypted inference query and get an encrypted response; the first prone of the inquiry.  The application is abstract idea in mind or one of the mental processes such as concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Claim 1 broadly defines a method homomorphic inferencing with respect to a decision tree which can be mentally formed in mind.  A neural network model is used or trained conceptually to learn one or more decision boundaries of the decision tree without any details that connect to any practical application.  In addition, training the neural network model in claim 1 may not require access to a data set, which means it is merely a general idea of training the neural network model.  And furthermore, claim 1 is silent about using any network data or computer elements for training the neural network model for conditioning the neural network model for the homomorphic inferencing, thus claim 1 is abstract.
Regarding the second prone, the identified additional elements – processor, memory, and cloud environment – fail to integrate the idea of “a computer model” into a practical application.  The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites executable program, processor and memory that may reside in any computer system.  These elements only perform functions of a general computer such as receiving, retrieving, and storing data.  Further, the claim does not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, the claim is abstract without significantly more.
Dependent claims 2-7, 9-14, 16-21, and 23-25, when analyzed individually or as a whole, are held to be patent ineligible under 35 U.S.C. 101 because, the additional recited limitation(s) fail(s) to amount to “significantly more” than the judicial exception, and thereby non-statutory.

Please see “The 2019 Revised Patent Subject Matter Eligibility Guidance (or “2019 PEG” for short) published in January 2019 at USPTO Website.  Note that the groupings of abstract ideas in the 2019 PEG are not the same as those on the Abstract Ideas QRS or in the MPEP. The groupings in the 2019 PEG should be FOLLOWED for identifying abstract ideas. The 2019 PEG does not change the analysis at Step 2B which pertains to an improvement to conventional functioning of a computer or to technological processes; see also MPEP 2106.05(a).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US 20210133577 A1; hereinafter “Srini”) in view of Carreira-Perpiñán (US 20200372400 A1; hereinafter “Carr.”).

As per claim 1, Srini teaches a method for privacy-preserving homomorphic inferencing with respect to a decision tree, comprising: 
training a neural network model to learn one or more decision boundaries of the decision tree (Srini, par. 0029-0030: performing training operations for layers of a neural network… (1) training the model by iteratively applying training input to the model), the neural network model [having low depth] and being trained without requiring access to a data set originally used to train the decision tree (Srini, par. 0035-0036: Machine learning on data after a private transformation … to restrict unauthorized access to the private domain storage; producing an n×1 transformed input vector that is applied to the public machine learning model 130… par. 0046: a decision tree model 240, as shown in FIG. 2; par. 0037: the use of private and public models).
However, Srini does not explicitly disclose using a neural network model having low depth in lieu of the decision tree for inference. This aspect of the claim is identified as a further difference.
In a related art, Carr teaches: 
performing homomorphic inferencing on the low depth neural network model in lieu of the decision tree (Carr, par. 0018 and 0051: take an initial decision tree structure having initial models at the nodes and return a tree that is smaller or equal in size than that of the initial tree; Carr discloses the advantage of inference based on a decision tree, which is the fast; par. 0005. Carr also discloses it is practical to keep the tree very small (e.g., a depth 2-4), which means to have the depth of neural network model low in lieu of a small decision tree; par. 0012-0014).
Srini and Carr are analogous art, because they are in a similar field of endeavor in improving machine learning for inference.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to modify Srini with Carr’s teaching on the advantageous low depth neural network model in lieu of a small decision tree. For this combination, the motivation would have been to improve the speed of computation in the inference of the neural network.

As per claim 2, the references as combined above teach the method as described in claim 1 wherein training the neural network model comprises: 
applying a random data set to the decision tree, the random data set matching distribution characteristics of the data set, and obtaining corresponding regression outputs from applying the random data set (Carr, par. 0068-0069: a user-set depth with random parameter values at the nodes); and 
using the random data set and the regression outputs to train the neural network model (Carr, par. 0034-0036: TAO works by repeatedly training a simple classifier, by which the user's problem can be solved when having random parameter values … using Classification and Regression Trees (“CART”); par. 0007); 
wherein, following training, outputs from the trained neural network model substantially match outputs expected to be obtained from applying the data set to the decision tree (Carr, par. 0069: produces the output y=T (x; Θ). Assuming the values of the parameters are set randomly, this gives a possible initial tree on which to run TAO. Of course, one can use many other initial tree structures).

Regarding claims 8-9, they are drawn to an apparatus, comprising a processor and computer memory, reciting the same limitations as those in claims 1-2. Therefore, claims 8-9 are rejected for the same reasons as set forth in the rejections of claims 1-2 above.

Regarding claims 15-16, they are drawn to a computer program product in a non-transitory computer readable medium, reciting the same limitations as those in claims 1-2. Therefore, claims 15-16 are rejected for the same reasons as set forth in the rejections of claims 1-2 above.

Claims 3-5, 10-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Srini and Carr, as applied to claim 1, and further in view of Eslami (US 10127497 B2).

As per claim 3, the references of Srini and Carr as combined above teach the method as described claim 2 but do not explicitly disclose that the distribution characteristics comprise training statistics. This aspect of the claim is identified as a further difference.
In a related art, Eslami teaches:
wherein the distribution characteristics comprise training statistics (Eslami, col. 6, lines 46-48: statistics describing a probability distribution).
Eslami is analogous art to the claimed invention in a similar field of endeavor in improving machine learning for efficient inference.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Srini-Carr system with Eslami to include training statistics in the distribution characteristics for improvement of the machine learning.  For this combination, the motivation would have been to improve the efficiency of machine learning for inference.

As per claim 4, the references of Srini and Carr and Eslami as combined above teach the method as described in claim 3, and Eslami also teaches:
wherein the training statistics are one of (Note that optional limitations are recited herein): a minimum feature value, a maximum feature value, a feature-wise mean, and a variance (Eslami, col. 11, lines 5-10: statistics, such as a mean and a variance).

As per claim 5, the references of Srini and Carr as combined above teach the method as described in claim 1 but do not explicitly disclose that the decision tree is an ensemble of decision trees. This aspect of the claim is identified as a further difference.
In a related art, Eslami teaches:
wherein the decision tree is an ensemble of decision trees (Eslami, col. 7, lines 12-14: A random forest comprises a plurality of decision trees each having a root node, a plurality of split nodes and a plurality of leaf nodes; col. 7, lines 56-57: the ensemble).
Eslami is analogous art to the claimed invention in a similar field of endeavor in improving machine learning for efficient inference.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Srini-Carr system with Eslami to have an ensemble of decision trees for the decision tree.  For this combination, the motivation would have been to higher efficiency and improved accuracy over individual models.

Regarding claims 10-12, they are drawn to an apparatus, comprising a processor and computer memory, reciting the same limitations as those in claims 3-5. Therefore, claims 10-12 are rejected for the same reasons as set forth in the rejections of claims 3-5 above.

Regarding claims 17-19, they are drawn to a computer program product in a non-transitory computer readable medium, reciting the same limitations as those in claims 3-5. Therefore, claims 17-19 are rejected for the same reasons as set forth in the rejections of claims 3-5 above.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Srini and Carr and Eslami, as applied to claim 5, and further in view of Limoli (US 11031111 B1).

As per claim 6, the references of Srini and Carr and Eslami as combined above teach the method as described in claim 5, but do not explicitly disclose that the ensemble is one of an adaptive boosting regressor, a random forest regressor, or a gradient boosting regressor. This aspect of the claim is identified as a further difference.
In a related art, Limoli teaches:
wherein the ensemble is one of (Note that optional limitations are recited herein): 
an adaptive boosting regressor, a random forest regressor, and a gradient boosting regressor (Limoli, col. 8, lines 13-32: the model 16 can infer priority estimates 17, comprising the selected model (e.g., gradient boosting regressor, neural network) and the associated optimization algorithm (e.g., stochastic gradient descent, RMSprop)).
Limoli is analogous art to the claimed invention in a similar field of endeavor in improving machine learning for enhancing clinical workflow.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Srini-Carr-Eslami system to use Limoli’s gradient boosting regressor as an ensemble of decision trees for inference.  For this combination, the motivation would have been to higher efficiency and improved accuracy over individual models.

Regarding claims 13 and 20, they are rejected for the same reasons as set forth in the rejections of claim 6 because claims 13 and 20 each recite the same limitations as claim 6.

Allowable Subject Matter
Claim 7, 14, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims 7, 14, and 21 each recite elements of “encrypting the neural network model with a public key of a client; hosting the encrypted neural network model in a cloud computing environment … applying the encrypted neural network model to the encrypted inference query without decrypting the query; and returning to the client an encrypted result”.  These elements capture an idea of using a public key of a client to perform encrypted inference query without decrypting the query so that the data secrecy or privacy can be preserved for the clent.  These elements, when considered in combination with the other limitations in the base claims 1, 8, and 15, are not anticipated by, nor made obvious over the prior art of record.

Claims 22-25 are allowable over prior art for the following reasons.  Claim 22 recites similar features as discussed above in the limitations of “encrypting the neural network with a public key of a client; responsive to receipt of an encrypted inference query, and without decrypting the encrypted inference query, applying the neural network to the encrypted inference query to generate an encrypted response; and returning the encrypted response to the client.”  For the same aforementioned reason, claim 22 are not anticipated by, nor made obvious over the prior art of record. Dependent claims 23-25 are allowed by virtue of their dependencies on their respective independent claims as they further limit the scope of the claimed invention.  It should be noted that the Examiner assumes that claim 25 is a dependent claim from claim 22; see also the 112(b) rejection of claim 25 on dependency.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Don Zhao whose telephone number is (571)272-9953.  The examiner can normally be reached on 9 am to 5 pm Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Don G Zhao/
Examiner, Art Unit 2493
11/16/2022